 

Case 2:16-cv-14112-LJM-APP ECF No. 314, PagelD.9380 Filed 05/27/20 Page 1 of 2

Original - Court !
ist copy ~ Plaintiff bo
2nd copy - Gamishee

Approved, SCAO 3rd copv - Defendant

 

 

 

 

STATE OF MICHIGAN : CASE NO.
x SUDICIAL Cove GARNISHEE DISCLOSURE | 16-CV-14112
US DIST EASTERN DIST MI
Court address 231 W LAFAYETTE BLVD., ROOM 599 Court telephone no
DETROIT, MI 48226 313-234-5005

 

' ROBERT HARRIS ET AL KENNETH SCOTT BRIDGEWATER |
| 17170 LINCOLN DRIVE
, LATHRUP VILLAGE, MI! 48076

|

P|
v | SSNND XXX-XX- :
| Plaintiff's attorney, bar no., address, and telephone no. | , Garnishee's name and address

, Plaintiffs name, address, and telephone no. (judgment creditor) | | Defendant's name, address, and telephone no. (judgment debtor) |

 

 

| i
NELSON O ROPKE | COMERICA BANK
"500 WOODWARD AVENUE, SUITE 3500 : _ LEGAL PROCESSING SERVICES
| DETROIT, MI 48226 : P O BOX 75000
| _ DETROIT MICHIGAN 48275-7549
“Phone no. 313-965-8233 " Reference No244623

 

SEE INSTRUCTIONS ONOTHER SIDE =“ COStCenter. == 244623

 

1. This disclosure is for a writ of garnishment issued on 10/19/2020 and received by garnishee on 5/18/2020

a. The garnishee mailed or delivered a copy of the writ of garnishment to the defendant on 5/18/2020
[_] 6. The garnishee was unable to mail or deliver a copy of the writ of garnishment to the defendant.

2. At the time of service of the writ:

Non-Periodic Garnishments

a. The garnishee is not indebted to defendant for any amount and does not possess or control defendant's property, money, etc.
Reason: _NO ACCOUNTS

[| 5. The garnishee is indebted to defendant for non-periodic payments as follows:

 

 

 

Description of porperty, money, negotiable instruments, etc. under garnishee's control Type of account and account number, if applicable
The amount to be withheld is $ and does not exceed the amount stated in item 2. of the writ.

[] ¢. Withhoiding is exempt because:
Periodic Garnishments State the exemption and legal authority

 

[] 4d. The garnishee is not obligated to pay the defendant during the period of the writ.
Reason: L] not employed. L1] other
[_] @. The garnishee is obligated to pay the defendant during the period of the writ.

 

Payments are for C) earnings L] non-eamings

 

Specify nature of payment (see instructions on other side)
Payments are made (1 weekly (_} bi-weekly J] semi-monthly [_] monthly C1 other:
frequency of payment
A higher priority writ/order C1 is 1] is not currently in effect. (if a higher priority writ/order is in effect, complete the following)

 

Name of court that issued higher priority writ/order Case number Date issued Date served
Withholding under this writ

CI will begin immediately if sufficient funds are available

 

 

 

 

 

 

will not be begin immediately because defendant is LC] aid off (1 sick [1 onleave CL other:
. specify
| declare that the statements above are true to the best of my information, knowledge, and belief.
5/18/2020 /s/ B. Shamily

Date Garnishee/Agent/Attomey signature B. Shamily
| certify that:
on 5/25/2020 | mailed or personaily delivered a copy of this disclosure with the court.
on 9/25/2020 | mailed or personaily delivered a copy of this disclosure to the plaintiff/attorney.
on 5/25/2020 | mailed or personally delivered a copy of this disclosure to the defendant.

5/25/2020 /s/ B. Shamily
Date Garnishee/Agent/Attorney signature B. Shamily

DO NOT Include Your Payment With This Disclosure. See item 3. of the instructions for details.

 

MC 14 (4/44) GARNISHEE DISCLOSURE 45 USC 1672, 15 USC 1673, MCR 3.101

 
 

SS

kNOD
Loy .
316 Seld,8 n

Case 2:16-0v-14112-LJM-APP_ECF No. 314, PagelD.9381 Filed 05/27/20 Page 2 of 2

 

~ Express

 

~ —.
ORIGIN ID:CFAA (734) 632-5854 sue DATE: 26MAY:
CYNTHIA HANSEN ACTRVGT: 0.501B
*,  COMERICA BANK CAD: 43534 78/INET4220
_ 39200 4 MILE ROAD ee
“LIVONIA, MI 48152 BILL SENDER

INED STATES US
¥ CLERK OF US DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN <
231 W. LAFAYETTE BLVD. £
ROOM 599 3
DETROIT MI 48226

gi) 234-5005

     

 

 

 

 

WED - 27 MAY 3:00P

ae, 7705 46926142 ” STANDARD OVERNIGHT

66 DTWA -:

48226
MI-US DTW

t

 

 

 

 

 

omit ;
Sty oe
Sm we

Pig pore!

Insert shipping
document here.

 

 

 
